 


109 HR 3128 RH: Clarification of Federal Employment Protections Act
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 170 
109th CONGRESS 1st Session 
H. R. 3128 
[Report No. 109–313] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Waxman (for himself, Mr. Shays, Mr. Davis of Illinois, Mr. Foley, Mr. Frank of Massachusetts, Mr. Kolbe, Mr. Hoyer, Mr. Engel, Ms. Baldwin, Mr. Van Hollen, and Ms. Norton) introduced the following bill; which was referred to the Committee on Government Reform 
 

November 18, 2005
Additional sponsors: Mr. Meek of Florida, Mr. Pastor, Mr. Crowley, Mr. Grijalva, Mr. Inslee, Mr. Rothman, Mr. Honda, Mr. Moran of Virginia, Mr. Wu, Ms. Schakowsky, Mr. Dingell, Mr. Emanuel, Mr. Filner, Ms. Pelosi, Ms. Ros-Lehtinen, Mr. Hinchey, Ms. Berkley, Mr. Brown of Ohio, Ms. Zoe Lofgren of California, Mr. Capuano, Mr. McDermott, Mr. Berman, Mr. Sabo, Ms. Slaughter, Mr. Payne, Mr. Larson of Connecticut, and Mr. Fattah

 
November 18, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To affirm that Federal employees are protected from discrimination on the basis of sexual orientation and to repudiate any assertion to the contrary. 
 
 
1.Short titleThis Act may be cited as the Clarification of Federal Employment Protections Act. 
2.Discrimination on the basis of sexual orientation prohibited 
(a)RepudiationIn order to dispel any public confusion, Congress hereby repudiates any assertion that Federal employees are not protected from discrimination on the basis of sexual orientation. 
(b)AffirmationIt is the sense of Congress that, in the absence of the amendment made by subsection (c), discrimination against Federal employees and applicants for Federal employment on the basis of sexual orientation is prohibited by section 2302(b)(10) of title 5, United States Code. 
(c)AmendmentSection 2302(b)(1) of title 5, United States Code, is amended— 
(1)by striking or at the end of subparagraph (D); 
(2)by inserting or at the end of subparagraph (E); and 
(3)by adding at the end the following: 
 
(F)on the basis of sexual orientation.. 
 
 
November 18, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
